department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b03 genin-120392-05 office_of_chief_counsel number info release date uil ----------------------------- ---------------------------- ------------------------- dear ------------ this letter responds to your request for information dated date in it you asked about whether a governmental authority can tax personal_property the issue of whether state or local governments have the authority to levy a tax on property whether real business or personal is a matter that must be determined under the applicable laws of your state or locality and not under federal_law for example your state of louisiana reserves the right to tax all tangible_personal_property unless the property is otherwise exempted see la rev stat sec_47 a personal_property means tangible_personal_property that can be moved or removed without substantial damage to real_property see la rev stat sec_47 for information on louisiana state taxes we suggest that you contact the appropriate state office the authority of the federal government to levy taxes is contained in the united_states constitution as well as in the sixteenth_amendment to the constitution and various federal laws enacted to carry out these provisions of the constitution this authority is applicable to any_tax levied by the federal government the irs publication cited by you in your letter is a tax guide for small businesses the section to which you refer is intended to provide information to business taxpayers regarding the deductibility on their federal taxes of various state and local_tax payments please see publication your federal_income_tax for individuals for more general information concerning the filing of a federal_income_tax return whether you are engaged in a business or not this publication also provides information regarding any possible deductions for state and local_taxes paid this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2004_1 genin-120392-05 sec_2 2004_1_irb_7 if you have any additional questions please contact our office at - ------------------- sincerely christopher kane chief branch associate chief_counsel income_tax accounting
